Title: To Thomas Jefferson from Meriwether Lewis, 31 August 1801
From: Lewis, Meriwether
To: Jefferson, Thomas


Dear Sir,
Staunton, August 31st. 1801.
I was a few minutes since with Mr. Glendy: on saturday last he was attacked with a violent bilious disorder which has since confined him to his bed: he laments much that his indisposition prevents his keeping the appointment he had made to preach in Charlottsville on Thursday next: he requested me to give you this information as early as possible, and to offer the violence of disorder, as his apology for not writing himself.—
I received from Mr. T. Bates of Pittsburgh the other day a letter containing the following paragraph relative to Genl. Alexr. Fowler, in answer to my inquiry with regard to the character of that gentleman “As to Genl. Alexander Fowler, it might seem improper for a young man like me to speak, yet as you ask, and as blindness itself could not missrepresent him, I presume to say—His intimate, or reather near connections, speak of him as unprincipled in the extreme. His acquaintances, all of them at least with whom I am acquainted, concur in opinion. He has heretofore made great exertions to get into the Assembly without success. He was for Govenor McKean, on whose election Judge Brackenridge because there was much dearth of proper materials, procured him the appointment of Brigadier Genl., and of a Justice of the Peace. Getting these he was indignant; he was solicitious for the office of associate Judge, bestowed on Lucas (a man of firmness talents and integrity), but was refused it. He has since done all he could to divide and distract the party and their plans. They have discarded him, altho Mr. Brackenridge stood by him as long as it was possible to do so without ruining the cause, and now at the instigation of one or two ex-feds, he has declared for Congress with the confidence of being carried by the federal interest, but he is absolutely so dispised that I am persuaded he can not get more than fifty votes, and them upon the interest of oald Genl. Nevill. He is in the last stages of inebiety, so much so that it is considered as a novelty to see him sober, and to crown all he is insolvent, and could not get credit or security for 2/6.—His Brigade Majr. did give him his uniform on credit, but they have split on politics. Of all things he ought not to touch money.”
These strictures seem harsh, however you can allow them Sir, what credit you think, I know of no personal difference between Mr. B. and the Genl.—
I am sir, with sinceer regard Your very obt. Sert.
Meriwether Lewis.
